NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

          IN RE: TARA CHAND SINGHAL,
                      Appellant
               ______________________

                       2014-1704
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board, in No. 11/497,047.
                  ______________________

                Decided: March 10, 2015
                ______________________

   TARA CHAND SINGHAL, Torrance, CA, pro se.

    NATHAN K. KELLEY, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA, for
appellee. Also represented by JEREMIAH HELM, MOLLY R.
SILFEN.
                 ______________________

     Before LOURIE, BRYSON, and CHEN, Circuit Judges.
PER CURIAM.
     Tara Chand Singhal (“Singhal”) appeals from the de-
cision of the United States Patent and Trademark Office
(“PTO”) Patent Trial and Appeal Board (the “Board”)
affirming the Examiner’s rejection of claims 16, 25, and
34 of U.S. Patent Application 11/497,047 (“the ’047 appli-
2                                            IN RE: SINGHAL




cation”) as obvious in view of the prior art. See Ex parte
Singhal, No. 2011-004195 (P.T.A.B. May 1, 2014) (“Deci-
sion”). Because the Board did not err in affirming the
Examiner’s rejection under § 103(a), we affirm.
                       BACKGROUND
    Singhal filed the ’047 application with claims directed
to a system using two-way communication satellites for
regulating the start of a car’s ignition based on a driver’s
mental state as determined by response times. Claim 16,
which the Board analyzed as representative of the
claimed subject matter, reads as follows:
    16. A system that prevents temporarily mentally
        impaired drivers from driving a vehicle com-
        prising:
       a. a driver mental impairment (DMI)
          safety system located in a ground sta-
          tion is linked via a communication sat-
          ellite interface to a control module in
          the vehicle;
       b. the DMI safety system in the ground
          station is connected via Internet that
          enables driver and vehicle profiles re-
          quired for a driver mental impairment
          test to be created and maintained in
          the ground station via the Internet;
       c. the DMI safety system from the driver
          mental impairment test through only
          an interactive voice response system
          from the ground station conducts a re-
          action time test on a vehicle driver to
          measure the driver’s mental state for
          safely operating the vehicle enabling
          centralized operation and management
          of the DMI safety system from the
          ground station via the communication
IN RE: SINGHAL                                             3



           satellite interface, without the need to
           create and maintain individual driver
           profiles in the control module in the
           vehicles.
Decision at 2–3.
    The Examiner rejected the claims under 35 U.S.C.
§ 103(a) as unpatentable in view of the prior art. In
particular, the Examiner cited U.S. Patent 6,232,874 of
Murphy (“Murphy”), stating that the reference teaches a
system that prevents temporarily mentally impaired
drivers from driving a vehicle comprising: a driver mental
impairment (“DMI”) safety system located in a ground
station that is linked via a communication satellite inter-
face to a control module in the vehicle, the DMI system
through only an interactive voice response system from
the ground station conducts a reaction time test on the
driver to measure the driver’s mental state, without the
need to create and maintain individual driver profiles in
the control module in the vehicles. The Examiner noted
that Murphy does not teach a DMI system that is con-
nected via the Internet to allow driver and vehicle profiles
to be created and maintained at the ground station, but
that U.S. Patent Publication 2007/0134156 of Mizuno
(“Mizuno”) teaches such a system to provide an alterna-
tive communication protocol and to improve system
availability. The Examiner concluded that it would have
been obvious to one of skill in the art to combine Murphy
and Mizuno, references in the same field of endeavor.
    Singhal attempted to distinguish the claimed inven-
tion from the prior art by emphasizing that Murphy uses
multiple GPS satellites, which transmit one way signals
of the satellites’ locations and times to a device in a vehi-
cle to determine the vehicle’s location, whereas the
claimed invention uses a single communication satellite
for a bidirectional communication link between a ground
station and various vehicles. The Examiner found, how-
4                                            IN RE: SINGHAL




ever, that the satellite communication taught by Murphy
includes bidirectional transmissions, and moreover that
nothing in the ’047 application’s specification or claims
specifies a bidirectional communication requirement. The
Examiner also found that the additional features, such as
vehicle location, do not teach away from the combination
of Murphy and Mizuno.
    Singhal also asserted that the claimed control module
differs from the prior art because the module is not specif-
ic to the DMI system, already being a part of a vehicle’s
OnStar system for satellite communication. Moreover,
Singhal noted, the driver and vehicle profiles are stored,
not in a control module inside the vehicle, but instead at a
central ground station, which also remotely conducts
reaction time tests by an interactive voice response
(“IVR”) system. Singhal contended that the Murphy
control module, in contrast, is specifically installed in
each vehicle, stores driver profiles within the module, and
locally conducts the determination of driver mental state.
The Examiner found, however, that it was well known in
the art to locate relevant user profiles and corresponding
computer code remotely, and further to access and main-
tain those profiles via the Internet. The Examiner there-
fore concluded that the claims were unpatentable over
Murphy and further in view of Mizuno. The rejection was
made final and Singhal appealed to the Board.
    The Board agreed with the Examiner that the claims
would have been obvious in view of the prior art. The
Board agreed that Murphy teaches interactive communi-
cation between a base station and a satellite because it
discloses a system that sends information to and receives
control actions from a base station. Decision at 4–5. The
Board also agreed that the combined teachings of Murphy
and Mizuno disclose the maintenance of driver profiles
either at the vehicle or at a remote location connected by
satellite communication. Id. at 5. The Board further
agreed with the Examiner that the limitation of testing
IN RE: SINGHAL                                               5



driver impairment by reaction time was met by Murphy’s
requirement of a biometric indicium within a required
response time. Id. at 6. The Board rejected Singhal’s
argument that Mizuno is nonanalogous art, instead
finding that Murphy and Mizuno are analogous because
“they are in the same field of endeavor of preventing
accidents due to driver fatigue or impairment.” Id. at 6–7.
The Board also noted that Singhal incorrectly made his
nonobviousness arguments based on the prior art refer-
ences separately, without considering their combined
teachings and the knowledge of one of ordinary skill in
the art. Id. at 7–8. The Board therefore affirmed the
Examiner’s rejection under § 103(a).
    Singhal appealed from the Board’s decision. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(4).
                         DISCUSSION
    We review the Board’s legal conclusions de novo, In re
Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), and the
Board’s factual findings underlying those determinations
for substantial evidence, In re Gartside, 203 F.3d 1305,
1316 (Fed. Cir. 2000). Substantial evidence means “such
relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Consol. Edison Co. v.
NLRB, 305 U.S. 197, 229 (1938).
    A claim is unpatentable if, to one of ordinary skill in
the pertinent art, the differences between the claimed
invention and the prior art are such that the claimed
invention as a whole would have been obvious. 35 U.S.C.
§ 103(a) (2006) *; see also KSR Int’l Co. v. Teleflex Inc., 550
U.S. 398, 406–07 (2007). Obviousness is a question of


    *   Because the patent application at issue was filed
in August 2006, the pre–America Invents Act version of
§ 103(a) applies. See Leahy-Smith America Invents Act,
Pub. L. No. 112-29, 125 Stat. 284, 293 (2011).
6                                            IN RE: SINGHAL




law, based on underlying factual findings. Graham v.
John Deere Co., 383 U.S. 1, 17–18 (1966); Elsner, 381 F.3d
at 1127. The differences between the claims and the prior
art, as well as the scope and content of the prior art, are
findings of fact. Graham, 383 U.S. at 17.
    Singhal argues that the Examiner and the Board
erred in concluding that the claimed invention would have
been obvious in view of Murphy and Mizuno. Singhal
maintains that Murphy’s teaching of GPS satellites is
significantly different from the claimed communication
satellite used for conducting a reaction time test. Singhal
also disputes the comparison of Murphy’s control module
with the claimed control module. Singhal further asserts
that Mizuno, which he characterizes as teaching a com-
puter system loaded remotely with executable program
codes, is not comparable to the claimed system that
remotely sets up driver and vehicle profiles at a ground
station via the Internet. Singhal also argues that Mizuno
is not analogous art, and thus the Examiner improperly
used hindsight to combine Murphy and Mizuno, because
the scope of the analogous art is defined by an inventor’s
subjective perspective.
     The PTO responds that the Board did not err in find-
ing the claimed invention to be an obvious variation of the
system described in Murphy with a communication choice
well known in the art, as taught by Mizuno. The PTO
argues that substantial evidence supports the Examiner’s
factual findings and the Board’s affirmance of those
findings that Murphy disclosed a system meeting nearly
all of the claim limitations, and that Mizuno disclosed the
remaining limitation as a routine design choice. The PTO
also asserts that substantial evidence supports the
Board’s factual finding that both Murphy and Mizuno are
analogous art in the same field as the claimed invention
because their disclosures are consistent with preventing
accidents due to driver fatigue or impairment.
IN RE: SINGHAL                                             7



     We agree with the PTO that the Board did not err in
concluding that the cited prior art references rendered the
claims obvious. As noted by the Board, Murphy teaches
the use of a satellite for interactive communications—
information from a vehicle system to a base station, and
control actions to and from the base station. See, e.g.,
Murphy col. 4 ll. 18–30. Murphy also teaches restricting
driving access based on an interactive reaction time test,
as it discloses prompting the provision of various bio-
metric indicia (including voice samples) and required
response times for providing such indicia. See, e.g., id.
col. 4 ll. 42–55, col. 5 ll. 33–65. The prior art further
teaches the maintenance of and access to information
profiles for assessing driver impairment either locally in
the vehicle (Murphy) or remotely via satellite (Mizuno),
which provides a finite number—only two—of known and
predictable solutions. See, e.g., Murphy col. 4 l. 53–col. 5
l. 20; Mizuno ¶ 105. The additional disclosures in the
cited prior art, such as the use of a vehicle’s location, do
not teach away from the combination of Murphy and
Mizuno. Substantial evidence therefore supports the
Board’s and the Examiner’s findings that the combined
teachings of Murphy and Mizuno rendered the claimed
invention obvious to one of skill in the art at the time of
the invention.
    We also agree with the PTO that substantial evidence
supports the Board’s finding that Murphy and Mizuno are
analogous art. We reject Singhal’s contention that the
inventor’s subjective intent or knowledge at the time of
the invention is the controlling factor in determining
whether art is analogous. The scope of the field of en-
deavor is a factual determination based on the scope of
the application’s written description and claims. In re
Bigio, 381 F.3d 1320, 1326 (Fed. Cir. 2004). If a reference
is not within the relevant field of endeavor, it may still be
properly considered if it is reasonably pertinent to the
problem; that is, if it would have logically commended
8                                            IN RE: SINGHAL




itself to an inventor’s attention. In re Clay, 966 F.2d 656,
659 (Fed. Cir. 1992). The Board and the Examiner cor-
rectly found that the relevant field of endeavor was pre-
venting accidents due to driver fatigue or impairment,
instead of the more narrow definition of the field of en-
deavor that Singhal proposed, because the ’047 applica-
tion’s specification and claims are not so limiting.
Substantial evidence therefore supports the Board’s
finding that Murphy and Mizuno are in the same field of
endeavor and thus are analogous art.
                       CONCLUSION
     We have considered Singhal’s remaining arguments
and find them unpersuasive. We conclude that the
Board’s factual determinations are supported by substan-
tial evidence and we agree with its ultimate legal conclu-
sion of obviousness. Accordingly, the decision of the
Board is affirmed.
                       AFFIRMED